— Appeal from a judgment of the Supreme Court at Special Term, entered March 5, 1975 in Clinton County, which denied a writ of habeas corpus, without a hearing. On November 15, 1973, petitioner was convicted on a plea of guilty of robbery in the second degree and was sentenced by the Supreme Court, Queens County. On February 15, 1974 the Supreme Court in Queens County resentenced the petitioner. By petition dated February 5, 1975 the petitioner sought a writ of habeas corpus contending that his sentence was illegally imposed in that, at the resentencing, he was not allowed to exercise his right of allocution under CPL 380.50. As pointed out by the court at Special Term, the preferred remedy is a motion before the sentencing court to set aside the sentence pursuant to CPL 440.20. Furthermore, even if petitioner’s substantive allegations entitle him to some relief, it is clear that he would be entitled only to a remand for resentencing, and not be released from incarceration. Therefore, a writ of habeas corpus would not be warranted. Judgment affirmed, without costs. Herlihy, P. J., Greenblott, Koreman, Main and Reynolds, JJ., concur.